C. Allen, J.
By the true construction of the Pub. Sts. c. 157, relating to insolvency, the furnishing of a schedule of creditors by the debtor to the messenger, and the giving of notice of the first meeting to the creditors upon such schedule, are not conditions precedent to the vesting of jurisdiction in the judge, and to the choice or appointment of an assignee in the case of involuntary proceedings against an insolvent- debtor. Even where the petition is voluntary, it may well be questioned whether it is contemplated that- the proceedings should stop merely for want of a formal notice to creditors, if it becomes impossible to give it. It has been held that omitting the name of a creditor does not render a discharge void, either as against creditors generally, or as against the particular creditor whose name is omitted, and is not conclusive evidence of fraud, upon which the *226court can declare the discharge void. Burnside v. Brigham, 8 Met. 75. The rule is the same where a large portion of the creditors have been omitted. Williams v. Coggeshall, 11 Cush. 442. The schedule of creditors may be amended after the choice of an assignee. § 76. Not only is the choice of assignee in all cases subject to the approval of the judge, but he may appoint additional assignees, or may do away entirely with the choice of an assignee by the creditors, and appoint one himself. § 41. In § 24, it is provided that, if the notice to creditors which is required by § 17 has not been given, the judge shall at once adjourn the meeting, and order notice. But in the very next section it is provided that, if the debtor dies after the issuing of the warrant, the proceedings shall be continued and concluded in like manner and with like effect as if he had lived. This must be so, if the debtor dies after the issuing of the warrant, but before he has delivered a schedule of his creditors to the messenger. If the debtor should become sick, insane, or disabled from any other cause, or should abscond, without furnishing this schedule, no express provision is made; but it is not easy to suppose that the Legislature intended that either of these causes should work a discontinuance of the proceedings. Section 75 provides for proceedings against debtors who refuse to execute needful instruments, or obey orders of the judge.
But, however it may be with regard to voluntary proceedings, it is clear that, in the case of involuntary proceedings, creditors are not to be deprived of their rights through the contumacy of the debtor. A cause for such proceedings is the removal of the debtor from the State, or his concealment of himself to avoid arrest. It is not possible that a debtor by absconding shall expose himself to involuntary proceedings in insolvency, and by the same act render them wholly nugatory. The statute provides, in § 114, that in involuntary proceedings, after a default by the debtor to appear, “ the warrant shall be directed, and the property of the debtor shall be thereon taken and distributed, in the same manner ” as upon the debtor’s own petition, and with similar proceedings. This does not mean that the proceedings shall be absolutely the same, modo et forma, but only that they shall be similar, as far as may be. Bill dismissed.